DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,581,160.  Although the claims at issue are not identical, they are not patentably distinct from each other because even though there are variations in the wording of the claims, the differences in the claims would have been obvious to a person of ordinary skill in the art at the time the invention was made.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art.  However, double patenting rejection must be overcome.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


US 8,868,144 discloses a wireless device comprising an antenna subsystem having a selectable polarization, at least one sensor configured to provide at least one orientation measurement of the wireless device, and a processor unit coupled to the at least one sensor and configured to receive the at least one orientation measurement, select a polarization of the antenna subsystem based on the at least one orientation measurement, and set the polarization to achieve the selected polarization.

US 9,100,100 discloses methods and systems for operating a wireless electronic device having one or more antennas.  The method comprises monitoring at least one parameter of a signal received from a remote transmitter.  The method includes determining that the at least one parameter meets a first threshold and performing, at the wireless electronic device, a probing operation.  The probing operation includes performing an antenna switching operation.  The probing operation includes generating first signal information of the received signal prior to the 

US 9,853,684 discloses a system that incorporates teachings of the subject disclosure may include, for example, a communication device including a matching network for impedance tuning and pairs of antennas that can be utilized as primary and diversity antennas, respectively, and can provide high radiation efficiency.  An RF switch can be utilized for re-configuring the primary and diversity antennas.

US 10,483,622 discloses an antenna structure includes a metal housing, a switching circuit, and a first feed source.  The metal housing includes a front frame, a backboard, and a side frame.  The side frame defines a slot and the front frame defines a groove. A first portion of the front frame positioned at a first side of the groove forms a first branch.  A second portion of the front frame extending from a second side of the groove to one end of the slot forms a second branch.  The first feed source is electrically connected to the first branch and the second branch, and the first branch is grounded through the switching circuit.

US 2021/0199813 discloses an apparatus includes an antenna assembly including an antenna configured to receive a signal and, based on the received signal, generate a first linearly polarized signal at a first feed point and a second linearly polarized signal at a second feed point; 

US 2021/0226346 discloses an apparatus includes an antenna assembly including an antenna configured to receive a signal and generate, at a plurality of feed points of the antenna, a plurality of corresponding polarized signals having respective polarization directions different from each other, using the received signal; and a switching circuit configured to periodically switch between the plurality of feed points to select a corresponding one of the polarized signals among the plurality of polarized signals at a point of time based on a switching signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646